Citation Nr: 1519974	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-47 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in April 2013.  A transcript of the proceeding is associated with the claims file.

In January 2014, the Board remanded the claim to offer the Veteran the opportunity to provide authorization for the VA to make a specific request to the Veteran's private doctor, Dr. H., for records dated from January 1992 and to associate records from the Dayton, Santa Monica and Dallas VA Medical Centers with the claims file.  In addition, the Board requested an addendum medical opinion.  Following the remand, the RO requested records from January 1980 to the present from the Greater Los Angeles Healthcare System, records from the Dayton VA Medical Center (VAMC) from January 1970 to the present and from the Dallas VAMC.  The Los Angeles VAMC indicated they did not have any records pertaining to the Veteran.  Records from the Dayton VAMC dated in May 2012 appear in the claims file and along with records from October 2012 to January 2014 from the Dallas VAMC.  Also in January 2014, the RO sent a letter to the Veteran asking him to provide authorization for Dr. H. to release information to the VA or, in the alternative, to provide the records himself.  The Veteran did not respond to this letter.  In April 2014, a VA psychologist made a detailed review of the claims file and provided an addendum opinion, although the examiner noted that some records requested in the Board's remand were not present in the claims file.  As discussed further below, the Board finds that the RO substantially complied with the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran was assessed with immature personality in service and was noted to have frequent trouble sleeping; medication was prescribed but depression and anxiety were not specifically noted.

2.  The VA satisfied the duty to assist although few records dated prior to April 2007 appear in the claims file.  

3.  The Veteran has a current diagnosis of a psychiatric disability, to include depression.

4.  The medical evidence of record is not in relative equipoise as to whether a currently diagnosed psychiatric disorder was present during active service or within one year of service, or, that such disability was otherwise caused by or related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a January 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

With regard to the duty to assist the Veteran in obtaining evidence to support his claim, the claims file contains the Veteran's service treatment records (STRs) and personnel records.  In March 2009, after receiving authorization from the Veteran, the VA sought all private treatment records pertaining to the Veteran from a Dr. H. for all dates and all conditions.  Records from April 2007 to June 2008 were obtained.  At his hearing before the Board, the Veteran indicated he had received treatment from Dr. H. prior to April 2007.  A VA Form 21-4142 expires 180 days after it is signed; therefore, following the Board's January 2014 remand, the VA sent a letter to the Veteran encouraging him to provide authorization to seek further records from Dr. H. or to provide the records himself.   The Veteran did not respond.  The VA also sought records from the Greater Los Angeles VA Healthcare System, the Dallas VAMC and the Dayton VAMC.  The file contains VA treatment records from the North Texas Healthcare System, including the Dallas VA Medical Center (VAMC), dated April 2009 to January 2014.  One record was provided from the Dayton VAMC dated in May 2012.  It was indicated that the Veteran did not seek treatment at the Santa Monica VAMC as claimed by the Veteran, but a treatment record from the Long Beach VAMC does appear in the claims file.  There is no indication that available VA treatment records still remain outstanding and the Board finds that VA satisfied its duty to assist the Veteran to obtain treatment records from VA.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded an examination in July 2012.  The VA psychologist reviewed the claims file and interviewed the Veteran.  Following the Board's January 2014 remand, a VA examiner reviewed the claims file again and provided a detailed summary of some of the medical records considered prior to providing an opinion as to the etiology of the Veteran's currently diagnosed psychiatric disability supported by rationale.  The Board finds that together the etiology opinions are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 

II.  Service Connection Generally

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of an event witnessed or of the incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

III.  Entitlement to Service Connection

The Veteran contends he was prescribed medication for anxiety and depression during service and that he has continued to suffer from anxiety and depression since that time.  

The Veteran's February 1974 entrance examination did not note psychiatric issues, to include depression or anxiety.  The Veteran's personal records indicate he was declared a deserter and went AWOL from September 3, 1974 to October 3, 1974 from the U.S.S. Fulton.  

Following the Veteran's return to the U.S.S. Fulton, STRs in February 1975 indicated that the Veteran was taking Doxepin, he could not sleep and that his medication was changed to help with tension headaches.  Several days later, also in February 1975, the Veteran again complained of not being able to sleep and it was noted that there was "no obvious emotional problem."  The Veteran's medications were continued.  In March 1975, the Veteran complained again that he could not sleep; it was indicated the treatment provider had "nothing more to offer."

Around that time, the Veteran requested to speak with a psychiatrist and was referred to one at a correctional center in Newport, Rhode Island where he would serve a brief sentence for his period of AWOL.  At this session, the Veteran expressed concern about discrimination against blacks in the Navy and cited several issues he had with authority on his ship and at the base in Connecticut as examples.  He indicated his belief that his Master at Arms had singled him out because of his color and that in response, he had woken that individual up several times during the night.  He indicated being undecided about remaining in the Navy after serving time for his disappearance.  The Veteran indicated he wanted to stay in the Navy to the get the training he felt he "deserve[d]" and that his family was proud of him.  It was noted the Veteran "seemed to manifest an unrealistic evaluation of his capacity to cope with stressful situations."  

In a June 1975 Clinical Record it was noted that the Veteran had a "history of difficulty adjusting to the service with specific concern that he [had] been singled out by various people for discrimination as to his color."  It was stated that the Veteran's concern led him to have "feelings with increasing frequency of intense frustration while on active duty with feelings of wanting to hit somebody." Reportedly, it was for that reason that the Veteran "resorted to unauthorized absence in order to cope . . ."  The Veteran indicated mixed feelings about the Navy and that he was disappointed that he did not get the training he wanted which the examiner felt was part of the "frustration and difficulty that [the Veteran was] experiencing in adjusting to the service."   The Veteran was noted to be "rather anxious", although no signs of depression were noted.  The examiner's diagnostic assessment was "immature personality."  Separation was recommended.

Immature personality was recorded on the Veteran's June 1975 separation examination and the June 1975 Clinical Record was referenced.  On the Report of Medical History that accompanied the separation examination, the Veteran indicated his health was good.  He indicated having headaches and frequent trouble sleeping.  "Depression or excessive worry" or "nervous trouble of any sort " were denied.

Treatment records from the Veteran's private practitioner indicated sleeping problems and treatment with Wellbutrin and Lexapro.  A diagnosis of depression was noted in August 2007.  No details as to the condition or its etiology were provided.  A January 2008 indicated an assessment of depression and alcoholism.

VA treatment records from April 2009 demonstrate diagnosis of and treatment for depression.  In an August 2009 Mental Health Note, it was indicated the Veteran was experiencing mood swings, increased depression and anxiety attacks and sleeping only one hour a night unless he drank beer.  The Veteran reported experiencing depression since April 15, 2009 when he had surgery and was prescribed citalopram.  The Veteran related that he found the Navy very depressing stating that  "he was expected to respect a person who had not yet respected him or gained his respect."  After the military, he completed school and worked for 20 years in Design Engineering prior to being laid off.  He reported having been married for 30 years and having 2 children and 4 grandchildren.  He indicated feeling burnt out and feeling some guilt about not working when his wife still was.  It was noted he was currently running his own lawn care service, coached little league baseball and did volunteer work.  Bipolar I Disorder - most recent episode depressed was assessed along with alcohol abuse.

In September 2009, the Veteran presented with complaints of insomnia.  The Veteran reported treatment for depression in 1976 [sic] while in service and a history of alcohol rehabilitation in 1997.  He did not relate any further psychological treatment.  In a later September 2009 record, the Veteran reported depressive episodes in 1976, 1987, 1992, 1996, 2001, 2003 and 2009.  He indicated that three prior episodes responded to medication and the others were not treated.  It was noted that early in 2009 the Veteran had undergone bowel surgery and had been depressed since.  In February 2010, a diagnosis of major depressive disorder appears in the record.

More recent treatment records indicate continuing treatment for depression and alcohol abuse.

In July 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner reviewed the claims file and recognized the details of the Veteran's difficulty adjusting to service and the prescription of Doxepin for sleep trouble.  The examiner interviewed the Veteran and recorded his history, to include disciplinary or other adjustment problems during the military.  The Veteran indicated he was disciplined for being AWOL and explained that his father was shot so he took leave that "they wouldn't grant."  The examiner recognized ongoing treatment for alcohol dependence, to include receiving DUIs in 1995 and 2003 and that he continued to be under a 10 year probationary period.  The examiner also referenced a note in the Veteran's treatment records of depression NOS that was currently controlled with medication.  The examiner noted symptoms of anxiety, panic attacks that occur weekly or less often and chronic sleep impairment.  The examiner diagnosed alcohol dependence.  He explained that the Veteran "currently meets DSM criteria only for alcohol dependence, for which he has made progress toward harm reduction but continues to drink excessively on weekends."  As to the Veteran's depression, the examiner concluded:

He has a past history of Depressive illness (variously diagnosed with major depression and depression NOS) which is currently in full remission with citalopram RX.  His history of adjustment issues during his brief Navy service does not appear to be connected to his depressive illness, but reflects his immaturity at the time, and general difficulty adjusting to military service.  The psychiatric evaluation at the time did not find signs or symptoms of depressive or anxiety disorder, nor does patient report[] lingering problems with adjustment once he separated from the Navy.

At his hearing before the Board in April 2013, the Veteran indicated he was prescribed medication in service to help him sleep continuously and that he was depressed during service and frustrated with how he was treated.  He also indicated that when he went AWOL in service that he stayed longer than he intended because his father had been shot.  He indicated after service in the 1970s, he was treated twice at the VA in Dayton, but that the doctor who treated him was now deceased.  He indicated that he left Dayton in 1985 and went to California where he sought treatment there once he could afford it and then moved to Dallas.  He indicated he saw a private doctor in Dallas until 2008.  As mentioned, he stated that he had seen this doctor, Dr. H., since 1992.  As stated, the Veteran did not respond to VA's attempt to obtain consent to obtain such records and did not provide them himself.  Additionally, the record reflects that the records initially requested from Dr. H. were for all dates and all conditions.  As such, the records do not appear in the claims file, although the Board finds that the VA did satisfy its duty to assist the Veteran in obtaining those records.  As to current treatment, the Veteran indicated he went to the VA every three months and that he was having mood swings and a lack of ability to motivate himself.  

Following the January 2014 remand, a VA examiner different from the examiner in July 2012 reviewed the electronic claims file.  The examiner did note that records from Dr. H. from January 1992 to the present that were sought in the Board's remand did not appear in the claims file.  Again, this is because the Veteran did not provide the necessary authorization for VA to help him acquire such records and did not provide any records himself.  

The examiner carefully documented various portions of private and VA medical records relevant to the Veteran's psychiatric treatment.  In addition, the examiner summarized information from the Veteran's STRs.  The examiner pointed out an April 2012 record indicating that the Veteran indicated he first began drinking in the 1970s and that he was a heavy drinker from 1992 - 2004 drinking daily until he passed out.  He reported the trigger for heavy drinking was stress from people at work.

Following review of the record, the examiner opined: 

Based upon records available to me at this time there is no evidence to suggest presence of a mental disorder or symptoms that were present in service that continued without remission to the present or that have been in remission with periodic flare ups since military service.  The medications prescribed for the veteran during service and the mental health evaluations are most likely standard procedures with individuals who have displayed conduct problems and are facing disciplinary procedures for being AWOL with the likelihood of discharge.  The veteran's treatment was associated with conduct problems not related to mental illness.  Of note is the veteran's report to the VA medical health C&P examiner of 12 Sep. 2012 that his father was shot while the veteran was in the service and this was the reason he went AWOL.  This information was not noted in the veteran's service treatment records by mental health providers.  It would have been a critical piece of information that would most likely have been relayed by the veteran to his mental health providers at the time if he was under any mental stress due to such an event.  

The VA mental health notes indicate the veteran has been treated for and diagnosed with various Depressive Disorder diagnoses in conjunction with the Alcohol use disorders and illicit drug use [the records indicate use of cocaine in April 2011]. One social worker offered a diagnosis of Bipolar Disorder that was not confirmed in the subsequent mental health or psychiatrist notes.

The examiner ultimately concluded that "the current DSM-5 diagnoses are most likely Alcohol Use Disorder, in remission not related to or caused by military service, with Substance Induced Depressive Disorder, in remission also not caused by or related to military service."
Overall, the Board finds that the record does not contain competent evidence that the prescription of medication in service and the difficulties the Veteran experienced therein were the beginning of the depression he experiences today.  There is no indication, besides the Veteran's lay contentions, that the immature personality issue that was identified in service was actually a manifestation of the same psychiatric disability the Veteran's suffers from today.  Indeed, the Veteran did not indicate he was experiencing depression or anxiety upon separation from service.  Because there is no competent evidence regarding a link or nexus between the Veteran's current psychiatric disability and service, the Board finds that the criteria necessary to demonstrate entitlement to service connection have not been met.

While the Veteran may believe that his current psychiatric disorder is etiologically related to service, the medical evidence of record is more probative.  The Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, unlike varicose veins, an acquired psychiatric disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Jandreau, 492 F.3d 1372.  Given this, the Board concludes that, although the Veteran is competent to report symptoms he experiences, statements regarding a link between a psychological disability and service do not constitute competent evidence.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


